Citation Nr: 0105632	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of 
entitlement to service connection for otitis media, with bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1942 to October 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
of a June 1998 decision letter by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Reno, Nevada.  

The Board notes that in the appellant's February 1999 substantive appeal 
(VA Form 9), he requested a hearing at a local VA office before a member of 
the Board.  A letter from the RO to the appellant, dated in October 2000, 
shows that at that time, the RO had scheduled the appellant for a hearing 
before the Traveling Section of the Board in November 2000.  A notation on 
the letter reflects that the appellant failed to show.


FINDINGS OF FACT

1.  In November 1982, the RO issued a rating decision which denied the 
appellant's claim of entitlement to service connection for otitis media 
with bilateral hearing loss.  The appellant was provided notice of the 
decision and his appellate rights.  A Notice of Disagreement (NOD) was not 
filed.  

2.  In March 1998, the appellant requested that his claim for service 
connection for otitis media with bilateral hearing loss be reopened. 

3.  The appellant has not added any competent evidence to the record since 
the November 1982 rating decision.


CONCLUSIONS OF LAW

1.  The November 1982 rating action which denied service connection for 
otitis media, with bilateral hearing loss, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.15(a) (2000).

2.  New and material evidence to reopen the claim for service connection 
for otitis media with bilateral hearing loss has not been submitted.  
38 U.S.C.A. § 3.156(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Law and Regulations

Service connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may also be granted for sensorineural hearing loss if 
manifested to a compensable degree within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Regulations further provide that service 
connection may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In November 1982, the RO denied service connection for otitis media, with 
bilateral hearing loss.  The appellant was provided notice of the decision 
and his appellate rights.  He did not file a notice of disagreement.  
Therefore, the November 1982 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c)(West 1991) (formerly 
38 U.S.C. §  4005(c)); 38 C.F.R. § 20.1103 (2000) (38 C.F.R. § 19.153 
(1982)).    

If new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2000). 

With regard to petitions to reopen previously and finally disallowed 
claims, the Board must conduct a two-part analysis.  First, the Board must 
determine whether the evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if the Board 
determines that the evidence is "new and material," it must reopen the 
claim and evaluate the merits of the claim in view of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the newly 
presented evidence need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  However, such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis for the last 
final disallowance of the claim.  


II.  Factual Background

The appellant's original claim for service connection for otitis media with 
bilateral hearing loss was denied by the RO in November 1982 on the basis 
that there was no evidence showing that the appellant's current otitis 
media with bilateral hearing loss was related to service.  The evidence of 
record at the time of the November 1982 rating action consisted of the 
appellant's service medical records, a private medical statement from 
J.L.S., M.D., dated in August 1973, a private medical record, dated in 
August 1973, an Operation Report from the Hollywood Presbyterian Hospital, 
dated in February 1974, outpatient treatment records from the VA Medical 
Center (VAMC) in Reno, from May to August 1982, and lay statements.  

The appellant's service medical records are negative for any complaints or 
findings of otitis media and/or hearing loss.  The report of separation 
examination, dated in October 1949, shows that at that time his hearing was 
tested only as to whispered voice and was reported to be 15/15 (normal), 
bilaterally.  He was noted to have no significant abnormalities of the ear 
canals or eardrums and no perforation of the eardrums.    

The evidence previously of record shows that in 1950, the appellant was 
apparently called to active duty from a position in the Naval Reserve.  In 
a September 1950 physical examination for extended active duty, it was 
noted that he had a perforated right eardrum, with draining.  His hearing 
was 0/15 in his right ear and 15/15 in his left ear for whispered and 
spoken voice.  The diagnoses were chronic otitis media, right ear, and 
defective hearing.  At that time, he have a history of ear, eye, nose or 
throat trouble and running ears, and a summary of history notes that he had 
a perforated eardrum with drainage and defective hearing in the right ear.  
He was considered disqualified for recall to active duty. 

According to a statement dated in August 1973 from Dr. J.L.S., he had 
recently evaluated the appellant's longstanding hearing impairment 
associated with inactive bilateral chronic otitis media.  Dr. S. stated 
that the appellant had central perforations of both tympanic membranes and 
his hearing level was 35 decibels in the right ear and 60 decibels in the 
left ear.  According to Dr. S., although the impairment was entirely 
conductive in the right ear, there was a moderate sensorineural component 
in the left ear.  Dr. S. noted that the appellant was a satisfactory 
candidate for a tympanoplasty on each ear.  

A private medical record, dated in August 1973, shows that the appellant 
complained of hearing loss and gave a history of otorrhea as a child.  It 
was noted that he had lifelong left ear problems and right ear problems of 
25 years' duration.  Following an examination, the diagnosis was chronic 
otitis media, bilateral.  

An Operation Report from the Hollywood Presbyterian Hospital shows that in 
February 1974, the appellant underwent a left tympanoplasty without 
mastoidectomy.  Following the operation, he was diagnosed with chronic 
otitis media, left.  

In July 1982, the appellant submitted VA Form 21-4138, Statement in Support 
of Claim, indicating that his eardrums had been injured in September 1943 
while he was aboard the U.S.S. LST-355 during the invasion of Salerno, 
Italy.  He stated that he was stationed at a battle station on a three inch 
fifty gun and that during the course of the invasion, he suffered a 
complete loss of hearing due to an explosion of the gun.  In support of his 
contention that his current bilateral hearing loss was related to service, 
he submitted lay statements from Mr. A.K., Mr. M.J., and Mr. E.T. 

Outpatient treatment records from the Reno VAMC, from May to August 1982, 
show that in July 1982, the appellant underwent audiometric testing which 
showed bilateral hearing loss, described as moderate to severe 
sensorineural hearing loss. 

Since the November 1982 rating decision, in March 1998 the appellant 
requested that his claim for service connection for otitis media with 
bilateral hearing loss be reopened.  He has not submitted any additional 
evidence.  Thus, in a June 1998 decision letter, the RO denied his request 
to reopen his claim.  


III.  Analysis

Initially, it is noted that the appellant has argued that he was not 
examined in October 1949 for discharge from active service and that he just 
discussed his health with a "Chief Yeoman" at that time.  However, the 
separation examination report is among his service medical records and 
bears the name of a medical officer.  

The appellant contends, in essence, that his current otitis media is 
related to service.  He further maintains that his current bilateral 
hearing loss is related to in-service noise exposure.  In this regard, lay 
statements are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 
465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of medical 
causation, only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his opinion that his 
otitis media and/or hearing loss is related to service is not competent 
evidence.   

As previously stated, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
The appellant has not submitted new and material evidence to reopen his 
claim for service connection for otitis media with bilateral hearing loss.  
In fact, other than his own statements, he has presented no additional 
evidence.  Accordingly, there is no basis for reopening the claim.  


ORDER

New and material evidence having not been submitted, service connection for 
otitis media, with bilateral hearing loss, is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


